Name: 2014/12/EU: Commission Implementing Decision of 14Ã January 2014 amending Decision 2010/221/EU as regards national measures for preventing the introduction of certain aquatic animal diseases into parts of Ireland, Finland, Sweden and the United Kingdom (notified under document C(2014) 26) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  fisheries;  agricultural activity;  Europe;  international trade
 Date Published: 2014-01-16

 16.1.2014 EN Official Journal of the European Union L 11/6 COMMISSION IMPLEMENTING DECISION of 14 January 2014 amending Decision 2010/221/EU as regards national measures for preventing the introduction of certain aquatic animal diseases into parts of Ireland, Finland, Sweden and the United Kingdom (notified under document C(2014) 26) (Text with EEA relevance) (2014/12/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (1), and in particular Article 43(2) thereof, Whereas: (1) Commission Decision 2010/221/EU (2) allows certain Member States to apply placing on the market and import restrictions on consignments of those animals in order to prevent the introduction of certain diseases into their territory, provided that they have demonstrated that their territory, or certain demarcated areas of their territory, are free of such diseases. In addition, Member States which have an approved eradication programme may apply the same restrictions until 31 December 2013. (2) Decision 2010/221/EU provides that the Member States and parts thereof listed in Annex I thereto are to be regarded as free from the diseases listed in that Annex. In addition, Decision 2010/221/EU approved the eradication programmes adopted by certain Member States in respect of the areas and the diseases listed in Annex II thereto. That Decision also approved the surveillance programmes regarding ostreid herpes virus 1 Ã ¼var (OsHV-1 Ã ¼var) adopted by certain Member States in respect of the areas set out in Annex III thereto. (3) Certain continental parts of the territory of Finland and all the continental parts of the territory of Sweden are listed in Annex II to Decision 2010/221/EU as territories with an approved eradication programme as regards bacterial kidney disease (BKD). (4) The coastal parts of the territory of Sweden are listed in Annex II to Decision 2010/221/EU as having an approved eradication programme as regards infectious pancreas necrosis virus (IPN). (5) Finland has reported to the Commission that progress has been made in the eradication programme for BKD. Since 2012 no new BKD outbreaks have been detected in the area subject to the BKD eradication programme. Two farms, however, remain under restrictions since they are still in the process of cleaning and final testing to confirm their disease-free status with regard to BKD. In view of that, Finland has requested the extension of the period during which it may apply placing on the market and import restrictions as set out in Decision 2010/221/EU on consignments of certain aquaculture animals introduced into areas of its territory subject to an eradication programme with regard to BKD, in order to be able to finalise the approved eradication programme. (6) Sweden has reported to the Commission that during the last 3 years of surveillance in the areas subjected to the approved eradication programme only one farm has tested positive as regards BKD. That farm has since been emptied and cleaning and disinfection are currently being carried out. In view of that situation, Sweden reported that the BKD status of the area of its territory listed in Annex II to Decision 2010/221/EU will be evaluated in 2014. Consequently, Sweden has requested the extension of the period during which it may apply placing on the market and import restrictions as set out in Decision 2010/221/EU on consignments of certain aquaculture animals introduced into the areas of its territory subject to an eradication programme with regard to BKD, in order to be able to finalise the approved eradication programme. (7) On the basis of the information provided by Finland and Sweden, it is appropriate to extend the period during which those Member States may apply placing on the market and import restrictions as set out in Decision 2010/221/EU. However, taking into account that eradication has not yet been completely achieved despite the fact that the national eradication programmes have been implemented for a considerable period, the appropriateness of the national measures needs to be re-evaluated. The possibility to apply those restrictions should therefore be extended by 2 more years, in order to allow for such re-evaluation. (8) As regards IPN, both Finland and Sweden have asked for an evaluation of the further approach and scope of the surveillance and eradication programmes for that disease. At current situation the definition of IPN has been interpreted to include all genogroups of IPN-virus. Only strains of IPN-virus genogroup 5 are known to cause mortality and clinical disease in farmed salmonids in Europe, and other genogroups should therefore not be included in those eradication programmes. A decision on this issue can, however, only be made on the basis of a comprehensive scientific evaluation. Until such evaluation is completed, it is appropriate to prolong the ongoing IPN eradication programmes. The possibility to apply placing on the market and import restrictions as set out in Decision 2010/221/EU should therefore be extended by 2 more years also for this purpose. (9) Annex III to Decision 2010/221/EU currently lists nine compartments in the territory of Ireland with an approved surveillance programme as regards ostreid herpesvirus 1 Ã ¼var (OsHV-1 Ã ¼var). (10) Ireland has notified to the Commission the detection of OsHV-1 Ã ¼var in three of those compartments, namely compartment 8, Dunmanus Bay, compartment 9, Kinsale Bay and Ballylongford Bay of compartment 6. Consequently, the compartments 8 and 9 should be deleted from the list in Annex III to Decision 2010/221/EU and the geographical demarcation of compartment 6 in that list should be amended. (11) The United Kingdom has notified to the Commission a declaration of freedom from OsHV-1 Ã ¼var for the entire coast of the United Kingdom including Guernsey, except for Whitstable Bay in Kent, Blackwater estuary in Essex and Poole Harbour in Dorset. Larne Lough in Northern Ireland is also included in that declaration. That declaration complies with the requirements for a declaration of freedom of disease laid down in Directive 2006/88/EC. Accordingly, the territory of the United Kingdom except Whitstable Bay, Kent, Blackwater estuary, Essex, and Poole Harbour in Dorset, Dundrum Bay, Killough Bay, Lough Foyle, Carlingford Lough and Strangford Lough Bay in Northern Ireland should be declared free of ostreid herpes virus 1 Ã ¼var (OsHV-1 Ã ¼var). (12) Article 3(2) of the current Decision 2010/221/EU limits the authorisation to apply certain national measures in accordance with Article 43 of Directive 2006/88/EC in time until 31 December 2013. In order to avoid any disruption in the application of these measures, the proposed amendments should apply from 1 January 2014. (13) Decision 2010/221/EU should therefore be amended accordingly. (14) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/221/EU is amended as follows: (1) in Article 3(2), the date 31 December 2013 is replaced by 31 December 2015; (2) Annexes I and III to Decision 2010/221/EU are amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from 1 January 2014. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 January 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 328, 24.11.2006, p. 14. (2) Commission Decision 2010/221/EU of 15 April 2010 approving national measures for limiting the impact of certain diseases in aquaculture animals and wild aquatic animals in accordance with Article 43 of Council Directive 2006/88/EC (OJ L 98, 20.4.2010, p. 7). ANNEX Decision 2010/221/EU is amended as follows: (1) Annex I to Decision 2010/221/EU is replaced by the following text: ANNEX I Member States and areas regarded as being free of diseases listed in the table, and approved to take national measures to prevent the introduction of those diseases in accordance with Article 43(2) of Directive 2006/88/EC Disease Member State Code Geographical demarcation of the area with approved national measures Spring viraemia of carp (SVC) Denmark DK Whole territory Ireland IE Whole territory Hungary HU Whole territory Finland FI Whole territory Sweden SE Whole territory United Kingdom UK The whole territory of the United Kingdom; the territories of Guernsey, Jersey and the Isle of Man Bacterial kidney disease (BKD) Ireland IE Whole territory United kingdom UK The territory of Northern Ireland; the territories of Guernsey, Jersey and the Isle of Man Infectious pancreatic necrosis (IPN) Finland FI The continental parts of the territory Sweden SE The continental parts of the territory United Kingdom UK The territory of the Isle of Man Infections with Gyrodactylus salaris (GS) Ireland IE Whole territory Finland FI The water catchment areas of the Tenojoki and NÃ ¤Ã ¤tÃ ¤mÃ ¶njoki; the water catchment areas of the Paatsjoki, Tuulomajoki, and Uutuanjoki are considered as buffer zones United Kingdom UK The whole territory of the United Kingdom; the territories of Guernsey, Jersey and the Isle of Man Ostreid herpesvirus 1 Ã ¼var (OsHV-1 Ã ¼var) United Kingdom UK The territory of United Kingdom except Whitstable Bay, Kent, Blackwater estuary, Essex and Poole Harbour, Dorset. The territory of Northern Ireland: the area of Larne Lough. The territory of Guernsey (2) Annex III to Decision 2010/221/EU is replaced by the following text: ANNEX III Member States and areas with surveillance programmes regarding ostreid herpes virus 1 Ã ¼var (OsHV-1 Ã ¼var), and approved to take national measures to control that disease in accordance with Article 43(2) of Directive 2006/88/EC Disease Member State Code Geographical demarcation of the area with approved national measures (Member States, zones and compartments) Ostreid herpesvirus 1 Ã ¼var (OsHV-1 Ã ¼var) Ireland IE Compartment 1: Sheephaven Bay Compartment 2: Gweebara Bay Compartment 3: Killala, Broadhaven and Blacksod bays Compartment 4: Streamstown Bay Compartment 5: Bertraghboy and Galway bays Compartment 6: Poulnasharry and Askeaton bays Compartment 7: Kenmare Bay United Kingdom UK The territory of Great Britain except Whitstable Bay, Kent, Blackwater estuary in Essex and Poole Harbour in Dorset The territory of Northern Ireland except Dundrum Bay, Killough Bay, Lough Foyle, Carlingford Lough and Strangford Lough The territory of Guernsey